Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month of February 2009 Collection Period Feb-09 30/360 Days 30 Distribution Date 16-Mar-09 Actual/360 Days 27 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,250,478,522.92 994,310,954.77 965,110,714.60 0.771793 Total Securities 1,250,478,522.92 994,310,954.77 965,195,317.35 0.771861 Class A-1 Notes 2.78580 % 275,000,000.00 18,832,431.85 0.00 0.000000 Class A-2 Notes 3.80000 % 288,000,000.00 288,000,000.00 278,230,237.92 0.966077 Class A-3 Notes 4.46000 % 381,000,000.00 381,000,000.00 381,000,000.00 1.000000 Class A-4 Notes 5.05000 % 250,210,000.00 250,210,000.00 250,210,000.00 1.000000 Certificates 0.00000 % 56,268,522.92 56,268,522.92 55,755,079.43 0.990875 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 18,832,431.85 39,347.54 68.4815704 0.1430820 Class A-2 Notes 9,769,762.08 912,000.00 33.9227850 3.1666667 Class A-3 Notes 0.00 1,416,050.00 - 3.7166667 Class A-4 Notes 0.00 1,052,967.08 - 4.2083333 Certificates 513,443.49 0.00 9.1248794 - Total Securities 29,115,637.42 3,420,364.62 I. COLLECTIONS Interest: Interest Collections 3,690,542.09 Repurchased Loan Proceeds Related to Interest 0.00 Total Interest Collections 3,690,542.09 Principal: Principal Collections 27,434,368.47 Repurchased Loan Proceeds Related to Principal 0.00 Total Principal Collections 27,434,368.47 Recoveries of Defaulted Receivables 775,899.08 Investment Earnings on Yield Supplement Account 18,765.80 Release from the Yield Supplement Account 1,375,836.42 Servicer Advances 102,467.84 Total Collections 33,397,879.70 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 58,420 994,310,954.77 Total Principal Collections 27,434,368.47 Principal Amount of Gross Losses 1,765,871.70 57,870 965,110,714.60 III. DISTRIBUTIONS Total Collections 33,397,879.70 Reserve Account Draw (33,285.20 ) Total Available for Distribution 33,364,594.50 Page 5 of 8 Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month of February 2009 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 828,592.46 Servicing Fee Paid 828,592.46 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 39,347.54 Class A-1 Notes Monthly Interest Paid 39,347.54 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 912,000.00 Class A-2 Notes Monthly Interest Paid 912,000.00 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 1,416,050.00 Class A-3 Notes Monthly Interest Paid 1,416,050.00 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 1,052,967.08 Class A-4 Notes Monthly Interest Paid 1,052,967.08 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,420,364.62 Total Note Monthly Interest Paid 3,420,364.62 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 29,115,637.42 4. Total Monthly Principal Paid on the Notes 28,602,193.93 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 28,602,193.93 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month of February 2009 5. Total Monthly Principal Paid on the Certificates 513,443.49 Total Certificateholders' Principal Carryover Shortfall 84,602.75 Total Certificateholders' Principal Distributable Amount 513,443.49 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections (0.00 ) Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller (0.00 ) IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 28,386,918.15 Release to Collection Account 1,375,836.42 Ending Yield Supplement Account Balance 27,011,081.73 V. RESERVE ACCOUNT Initial Reserve Account Amount 3,126,196.31 Required Reserve Account Amount 3,126,196.31 Beginning Reserve Account Balance 3,092,911.11 Ending Reserve Account Balance 3,126,196.31 Required Reserve Account Amount for Next Period 3,126,196.31 VI. POOL STATISTICS Weighted Average Coupon 4.70 % Weighted Average Remaining Maturity 44.81 Principal Recoveries of Defaulted Receivables 775,899.08 Principal on Defaulted Receivables 1,765,871.70 Pool Balance at Beginning of Collection Period 994,310,954.77 Net Loss Ratio 1.19 % Net Loss Ratio for Second Preceding Collection Period 0.89 % Net Loss Ratio for Preceding Collection Period 1.46 % Net Loss Ratio for Current Collection Period 1.19 % Average Net Loss Ratio 1.18 % Cumulative Net Losses for all Periods 5,411,606.85 Delinquent Receivables: Amount Number 31-60 Days Delinquent 6,497,260.47 345 61-90 Days Delinquent 1,934,098.34 100 91-120 Days Delinquent 730,896.67 35 Total Delinquent Receivables: 9,162,255.48 480 61+ Days Delinquencies as Percentage of Receivables 0.28 % 0.23 % Delinquency Ratio for Second Preceding Collection Period 0.26 % Delinquency Ratio for Preceding Collection Period 0.27 % Delinquency Ratio for Current Collection Period 0.23 % Average Delinquency Ratio 0.25 % Page 7 of 8 Exhibit Nissan Auto Receivables 2008-B Owner Trust Monthly Servicer's Certificate for the month of February 2009 VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
